 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 500 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2004 
Mr. Pickering (for himself, Mr. Pitts, Mrs. Wilson of New Mexico, Mr. Terry, Mrs. Jo Ann Davis of Virginia, Mrs. Cubin, Mr. Istook, Mr. Burgess, Mr. Whitfield, Mr. Sullivan, Mr. Akin, and Mrs. Bono) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Federal Communications Commission should vigorously enforce indecency and profanity laws pursuant to the intent of Congress in order to protect children in the United States from indecent and profane programming on broadcast television and radio. 
 
Whereas millions of people in the United States are increasingly concerned with the patently offensive television and radio programming being sent into their homes; 
Whereas millions of families in the United States are particularly concerned with the adverse impact of this programming on children; 
Whereas obscene, indecent, and profane programming is contributing to a systematic and detrimental coarsening of civil society of the United States; 
Whereas the Federal Communications Commission is statutorily charged with encourag[ing] the larger and more effective use of radio in the public interest (47 U.S.C. 303(g)) and correspondingly enforcing standards of decency in broadcast media pursuant to section 1464 of title 18, United States Code; 
Whereas section 1464 of title 18, United States Code, prohibits the utterance of any obscene, indecent or profane language by means of radio communication; 
Whereas the Federal Communications Commission established a standard defining what constitutes indecency in the declaratory order In the Matter of a Citizen’s Complaint Against Pacifica Foundation Station WBAI(FM), 56 F.C.C.2d 94 (1975) (referred to in this Resolution as the Pacifica order); 
Whereas the standard established in the Pacifica order focuses on protecting children from exposure to indecent language; 
Whereas the standard established in the Pacifica order was upheld as constitutional by the United States Supreme Court in Federal Communications Commission v. Pacifica Foundation, 438 U.S. 726 (1978); 
Whereas the Federal Communications Commission has not used all of its available authority to impose penalties on broadcasters that air indecent material even when egregious and repeated violations have been found in the cases of WKRK–FM, Detroit, MI, File No. EB–02–IH–0109 (April 3, 2003) and WNEW–FM, New York, New York, EB–02–IH–0685 (September 30, 2003); 
Whereas the Enforcement Bureau of the Federal Communications Commission found on October 3, 2003, that no violation of the decency laws or regulations had occurred as a result of the airing of indecent language during the broadcast of the Golden Globe Awards on broadcast television, at a time when millions of children were in the potential audience; and 
Whereas an application for review is pending before the Federal Communications Commission as of January 2004, requesting that the full Commission review that decision of the Enforcement Bureau: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the commissioners of the Federal Communications Commission should reverse the Enforcement Bureau’s decision In the Matter of Complaints Against Various Broadcast Licensees Regarding Their Airing of the Golden Globe Awards Program, File No. EB–03–IH–0110, 2003 FCC LEXIS 5382 (October 3, 2003), in light of the public policy considerations of protecting children from indecent and profane material; 
(2)the Federal Communications Commission should return to vigorously and expeditiously enforcing the indecency and profanity statute pursuant to its declaratory order In the Matter of a Citizen’s Complaint Against Pacifica Foundation Station WBAI(FM), 56 F.C.C.2d 94 (1975), which was affirmed by the United States Supreme Court; 
(3)the Federal Communications Commission should make every reasonable and lawful effort and use all of its available authority to protect children from the degrading influences of indecent and profane programming, including— 
(A)the discretion to impose fines up to a statutory maximum for each separate utterance or material found to be indecent; and 
(B)the initiation of license revocation proceedings for repeated violations of its indecency rules; 
(4)the Federal Communications Commission should resolve all indecency and profanity complaints expeditiously and should consider reviewing such complaints at the full Commission level; 
(5)the Federal Communications Commission should aggressively investigate and enforce all indecency and profanity allegations; and 
(6)the Federal Communications Commission should reassert its responsibility as defender of the public interest by undertaking new and serious efforts to sanction broadcast licensees that refuse to adhere to the Federal statute prohibiting profane and indecent utterances on broadcast media. 
 
